Title: To George Washington from John Blair, 25 October 1795
From: Blair, John
To: Washington, George


          
            Sir,
            Williamsburg [Va.] October 25th 1795
          
          A strange disorder of my head, which has lately compel’d me to neglect my official duties, & in one instance, where that was not strictly the case, has been the cause of their being attended to in a way by no means satisfactory to myself, has for some time past made me contemplate the resignation of my office, as an event highly probable.
          I knew the advantage of my situation; I had a just sense of the high obligation confer’d upon me thro your goodness, & perhaps I should say, too partial opinion of my merit; & I confess, it was with reluctance that I thought of quiting such a station, flattering myself that by some happy turn I might be restored to a capacity of performing it’s duties. These, however,

at all events, were not to be neglected; and in respect to them, I thought myself limited to some short time of probation. The appointed term has now run out, without producing the effect of which I had at first but a faint hope, or any strengthening of that hope. The result is, that I return you now the commission by which I have been so highly honoured: Perhaps, I ought to have returned it sooner; & if any apology be due from me for not having done so, I can only say, as above, that I was unwilling to quit my hold, & that I hope I have not procrastinated my resignation, so as not to allow you sufficient time to make up your mind, as to a person proper to supply the vacancy, & to give such early notice of the appointment, as to have my successor ready to take his seat in February at the next Supreme Court. With every sentiment of gratitude, all imaginable deference, & the most cordial wishes, for the success, & (if possible) for the ease of your public administration, I am, Sir, Your truly affectionate, & most obedient servant,
          
            John Blair
          
        